DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the first amendment to non-final filed on August 17, 2022.
Claims 1, 8, and 15 have been amended and are hereby entered.
Claims 1–20 are currently pending and have been examined.
This action is made FINAL.
Response to Amendment
The amendment filed August 17, 2022 has been entered.  Claims 1–20 remain pending in the application.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–7 are directed to a process (“A computer-implemented method”), and claims 8–20 are directed to a machine (“A non-transitory, computer-readable medium” and “A computer-implemented system”).  Thus, claims 1–20 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–20, however, are directed to an abstract idea without significantly more.  For claim 1, the specific limitations that recite an abstract idea are:
receiving . . . a trigger instruction based on a timed starting logic that identifies a starting time at which a . . . contract is invoked, wherein the timed starting logic . . . identifies the starting time to execute the . . . contract . . .,  . . . and wherein . . . determine information of a . . . account and the starting time of the . . . contract;
receiving . . . a timestamp;
comparing . . . the timestamp . . . with the starting time identified in the timed starting logic;
determining . . . that a difference between the timestamp . . . and the starting time falls within a predetermined duration threshold;
in response to determining that the difference between the timestamp . . . and the starting time falls within the predetermined duration threshold, executing . . . the . . . contract to combine first anti-money laundering (AML) risk information and second AML risk information based on the trigger instruction to obtain a combination result, wherein the first AML risk information is sent by a first institution for a first user ID of a user, the second AML risk information is sent by a second institution for a second user ID for the user, wherein the first user ID and the second user ID correspond to a same user; and
sending . . . the combination result to the first institution.
The claims, therefore, recite combining anti-money laundering information for a contract, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction and the fundamental economic practice of mitigating risk.  The additional elements of the claims are various generic computer components to implement this abstract idea (“computer-implemented”, “blockchain network”, “trusted execution environment (TEE)”, “blockchain node”, “chain code”, “smart contract”, “blockchain account”, “off-chain node”, “non-transitory, computer-readable medium”, “computer system”, “computer-implemented system”, “computers”, “computer memory devices”, and “tangible, non-transitory, machine-readable media”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to execute a contract and combine and send risk information.  Claim 1 does introduce more specific technology, a blockchain network and smart contract, but again, these are merely being used as generic tools to implement the abstract idea above.  The blockchain nodes only provide an alternative means for executing the smart contract and analyzing the account and risk information.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 1 is not patent eligible.
Independent claims 8 and 15 are rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1.  There are no additional elements recited in these claims other than the generic computer parts discussed above.  The only differences are that the steps of claim 1 are implemented by computer program instructions in claim 8 and performed by a system in claim 15.  Thus, because the same analysis should be used for all categories of claims, claims 8 and 15 are also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–7, 9–14, and 16–20 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2, 9, and 16, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the smart contract recited in claims 1, 8, and 15 by further specifying the trigger instruction—“deployed on an off-chain node” and “triggers a first smart contract deployed in the TEE . . . to combine the first AML risk information and the second AML risk information”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 3, 10, and 17, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the risk information recited in claims 1, 8, and 15 by further specifying user ID—“an account registered by the user at the first institution or assigned to the user by the first institution”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 4, 5, 11, 12, 18, and 19, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the risk information recited in claims 1, 8, and 15 by further specifying the information requesting—“the first sharing request comprises the first user ID and the first AML risk information . . . stored in an off-chain node outside of the blockchain network”, “the second sharing request comprises a second user ID and the second AML risk information . . . stored in the off-chain node”, and “obtain a first sharing request sent by the first institution and a second sharing request sent by the second institution”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 6, 13, and 20, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the risk information recited in claims 1, 8, and 15 by further specifying what the anti-money laundering information comprises—“STR crime label”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 7 and 14, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite proving an identity of a trusted execution environment by sending an attestation report.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering and analysis, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering and analysis to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
Response to Arguments
Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments filed on August 17, 2022 have been fully considered but they are not persuasive.
First, Applicant argues that the claims do not recite an abstract idea.  Applicant cites limitations of newly amended claim 1 and argues that these limitations elevate the claims beyond a method of organizing human activity or mental process.  The claims, however, still involve executing a contract at a designated starting time, which is encompassed within commercial interactions—a method of organizing human activity.  The use of smart contracts, chain code, timed starting logic, and the blockchain blocks in the claimed invention is an implementation of this abstract idea through the use of technology, and thus is addressed under the next steps of the analysis.  Thus, claims 1–20 do recite an abstract idea.
Next, Applicant argues that even if the claims recite an abstract idea, they are still integrated into a practical application because they recite an improvement in computer functionality.  Applicant cites the specification and argues that the claims improve anti-money laundering audit capabilities (Specification ¶ 13) and reduce blockchain processing operations and resource consumption, and improve efficiency of completing timed tasks (Specification ¶ 14).  Improving anti-money laundering capabilities through the use of technology, however, is an improvement to the abstract idea of mitigating risk.  And, making the execution of a contract more efficient or less data consumptive, however, is merely an improvement to the abstract idea of a commercial interaction by applying technology.  The claims do not indicate how the use of this timed starting logic provides a technological improvement to the blockchain technology itself.  Rather, the claims recite executing the smart contract at a predetermined time, which merely implements the determination of a contract starting time to the technology of a smart contract. The claims are therefore only using the technology to implement the commercial interaction, rather than improving the technology itself in any way.  Thus, claims 1–20 do not include additional elements sufficient to integrate the claims into a practical application. 

Claim Rejections Under 35 U.S.C. § 103
The rejections of claims 1–20 under 35 U.S.C. 103 have been withdrawn in light of Applicant’s amendments and arguments.  The following limitations of claim 1 are not taught by the previously cited prior art:
retrieving, by the TEE, a timestamp from a new block of a blockchain associated with the blockchain network; 
comparing, by the TEE, the timestamp of the new block with the starting time identified in the timed starting logic; 
determining, by the TEE, that a difference between the timestamp of the new block and the starting time falls within a predetermined duration threshold.
The prior art reference of record that is most closely related to the claim limitation recited above is Falk, U.S. Patent App. No. 2021/0342363 (“Falk”), which discusses tracking the timestamps of blocks within a time period.  Falk, however, discusses tracking time slices between block formations, but does not disclose comparing a timestamp to a specific starting time to determine that the difference falls within a predetermined threshold.  And, no reference could be found for determining a starting time from blockchain timestamps in this way, nor would it necessarily have been obvious to combine such a reference with the existing references, or to combine so many references, to disclose the claimed limitations.  Independent claims 8 and 15 include substantially the same features as claim 1.  For these reasons, the rejections of independent claims 1, 8, and 15 have been withdrawn.  The rejections of dependent claims 2–7 have also been withdrawn due to their dependency on claim 1; the rejections of dependent claims 9–14 have been withdrawn due to their dependency on claim 8; and the rejections of dependent claims 16–20 have been withdrawn due to their dependency on claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Srinivasa Rao et al., U.S. Patent App. No. 2021/0182859, discloses gathering and sending risk information for banks.  
Verma et al., U.S. Patent App. No. 2020/0013025, discloses executing a smart contract based on a time bound condition.  
Gopalakrishnan et al., U.S. Patent App. No. 2019/0220603, discloses a blockchain network with a trusted execution environment.  
Duranske, U.S. Patent No. 10,929,936, discloses anti-money laundering alert validation through analyzing monetary transaction patterns.  
Conroy et al., U.S. Patent App. No. 2020/0143337, discloses a smart contract on a blockchain network.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696